Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 has been considered by the examiner.  Non-patent literature documents not in the English language and/or lacking English translations were not considered. 
 
Claim Objections
Claim 1 is objected to because of the following informalities:   
On line 14, delete “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-5, 7 & 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nord et al. (WO 00/01053). 
Regarding claim 1, Nord teaches a stator unit of an electric motor for driving a hermetic compressor1, comprising: 
a stator core 1 with a substantially hollow-cylindrical stator yoke (Fig.1), an inside of the stator core has coil webs (teeth) 1a/1b/2a/2b evenly distributed over a circumference of the stator core and the coil webs are directed radially inward in relation to a cross-section of the stator core (Fig.1), wherein stator slots are formed between adjacent ones of the coil webs in a circumferential direction, and lead wires are wound around the coil webs to form coils (windings) W1a/W1b/W2a/W2b (p.4:1-10; Fig.1); and 
a coil separator cage (base separator) 5, inserted into the stator core, the coil separator cage further comprising a substantially annular disc-shaped base part (annular distributor) 11 and elongated separating webs (tubes/channels) 5 distributed over a circumference of the annular disc-shaped base part, and longitudinal axes of the elongated separating webs 5 extending in an axial direction relative to the stator core (p.5:19-p.6:2; Figs.1-2), 
a cross-section of each of the elongated separating webs 5 respectively corresponding to a shape of one of a plurality of recesses (not shown, inherent) in the annular disc-shaped base part 11 and which, together with a corresponding one of the recesses, form axial channels 5 over an entire length of the coil separator cage (p.5:19-p.6:2; Figs.1-2), 

wherein a gap between each of the coil separator cage 5 and windings of the coils is filled with an insulating filler material (casting compound) 4 (p.4:12-p.5:12), whereas the axial channels 5 remain free for cooling (cooling fluid flows inside channels 6; p.4:23-25; Fig.1). 

    PNG
    media_image1.png
    464
    446
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    277
    384
    media_image2.png
    Greyscale

Regarding claim 3, the elongated separating webs 5 abut with a respective outward directed side against an inner wall of the stator yoke (Fig.1).
Regarding claim 4, the insulating filler material 4 is an adhesive or other binder (inherent to an epoxy resin; p.4:13-15).
Regarding 5, the insulating filler material 4 is an adhesive or other binder based on epoxy resin (inherent to an epoxy resin; p.4:13-15).
Regarding claim 7, a cross-section of the elongated separating webs 5 is V-shaped (Fig.1).
Method claims 8 & 10 are rejected on the same grounds as corresponding apparatus claim 1, including the step of “inserting a coil separator cage in an axial direction into a stator core” by .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfstaetter et al. (US Pat.Pub.2014/0091651) in view of Hopkins et al. (US 8,310,126). 
Regarding claim 1, Dorfstaetter teaches a stator unit of an electric motor for driving a hermetic compressor2, comprising: 
a stator core 1 with a substantially hollow-cylindrical stator yoke (not numbered), an inside of the stator core has coil webs (teeth, part of ‘single-tooth segments’ 2/2’) evenly distributed over a circumference of the stator core and the coil webs are directed radially inward in relation to a cross-section of the stator core (Figs.1-2), wherein stator slots (spatial region 
a coil separator cage (casting compound) 3, inserted into the stator core, the coil separator cage further comprising a substantially annular disc-shaped base part (cooling region) 7 and elongated separating webs (cooling channels) 6 distributed over a circumference of the annular disc-shaped base part (Fig.4), and longitudinal axes of the elongated separating webs 6 extending in an axial direction relative to the stator core (Figs.2&4), 
a cross-section of each of the elongated separating webs 6 respectively corresponding to a shape of one of a plurality of recesses (not numbered) in the annular disc-shaped base part 7 and which, together with a corresponding one of the recesses, form axial channels (i.e., cooling channels 6) over an entire length of the coil separator cage (Fig.4), 
wherein the annular disc-shaped base part 7 is fastened to a first end face of the stator core 1 (¶[0026]; Figs.4-5) and each of the elongated separating webs 6 engages in each of the stator slots, such that one of the elongated separating webs 6 is arranged between two adjacent ones of the coils (Fig.2), 
the axial channels 6 remain free for cooling (i.e., cooling fluid flows in cooling channels 6; ¶[0024]; Fig.3).

    PNG
    media_image3.png
    352
    448
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    401
    394
    media_image4.png
    Greyscale


But, Hopkins teaches a motor including a stator core 10, coil webs (shoes) 20 wound with windings 40, and anchor plates 53 positioned between the webs 20, wherein a gap between each of the plates 53 and windings 40 is filled with an insulating filler material (heat conducting, structural epoxy potting) 50 to transfer heat from the windings (c.7:18-23; Fig.3).

    PNG
    media_image5.png
    632
    585
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to fill the gap between each of the coil separator cage and windings of the coils of Dorfstaetter with an insulating filler material since Hopkins teaches this would have transferred heat from the windings.
Regarding claim 3, Dorfstaetter’s elongated separating webs 6 abut with a respective outward directed side against an inner wall of the stator yoke (Fig.2).
Regarding claim 4, Hopkin’s insulating epoxy filler material is an adhesive or other binder (inherent to an epoxy).
Regarding 5, Hopkin’s insulating epoxy filler material is an adhesive or other binder based on epoxy resin (inherent to an epoxy).

Regarding claim 7, in Dorfstaetter a cross-section of the elongated separating webs 6 is V-shaped (Fig.2).
Method claims 8 & 10 are rejected on the same grounds as corresponding apparatus claim 1, including the step of “inserting a coil separator cage in an axial direction into a stator core” by inserting a coil separator cage (casting compound) 3 into the stator core 1 of Dorfstaetter and filling a gap between each of the coil separator cage and the coils with an insulating filler (heat conducting, structural epoxy potting) 50 in Hopkins. 

Allowable Subject Matter
Claims 2 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	The prior art does not further teach the claimed stator unit including, inter alia, “an inner closing ring, attached to the coil separator cage in an area of a second end face of the stator core, which is situated opposite the first end face, such that end areas of the elongated separating webs opposite the annular disc-shaped base part abut with inward-directed sides against an outer wall of the inner closing ring and are distributed over a periphery thereof, whereby the gap between each of the coil separator cage , the coil windings and the inner closing ring is filled with the insulating filler material” (claim 2) or corresponding features in method of claim 9.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble is a statement of intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations and therefore is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.
        2 The preamble is a statement of intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations and therefore is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.